              IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

KEVIN SHIPMAN, #241636,                     )
                                            )
           Plaintiff,                       )
                                            )
   v.                                      ) CIVIL ACTION NO. 1:18-cv-785-ECM
                                           )
MICHAEL CHADWICK, et al.,                  )
                                           )
           Defendants.                     )

                              OPINION and ORDER

        On April 8, 2019, the Magistrate Judge entered a Recommendation (doc.

24) to which no timely objections have been filed. After an independent review

of the file and upon consideration of the Recommendation, it is

        ORDERED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case be and is hereby DISMISSED without prejudice

for Plaintiff’s failure to comply with the orders of this court.

        A separate Final Judgment will be entered.

        Done this 30th day of May, 2019.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
